department of the treasury internal_revenue_service washington d c number release date date cc pa cbs br2 gl-808387-00 uilc memorandum for associate area_counsel sbse area cc sb slc from kathryn a zuba chief branch collection bankruptcy summonses subject request for legal advice on receivership this responds to the request dated date from your office for our advice regarding whether the service should file a claim in the federal receivership proceeding united_states v x legend x y date a date b date c date d date e date f date g background a criminal indictment and forfeiture action was filed on date a by the united_states against the taxpayer x and other parties based on charges that taxpayer and his associate defrauded clients of their stock brokerage firm by diverting and stealing approximately to million dollars of funds received from the clients pursuant to the forfeiture action the united_states claimed a right to possession of property belonging to the defendants including real_estate and bank accounts pursuant to u s c sec_982 much of this property had already come into the possession_of_the_united_states through a prior criminal subpoena the united_states asserted its claim of forfeiture until the district_court issued an order on date b stating that the property will be delivered to the defrauded investors as restitution but shall remain in the possession_of_the_united_states until a plan of restitution is agreed to by gl-808387-00 - the parties because the administration of the property was burdensome to the united_states the united_states attorney asked the district_court to appoint a receiver to administer the property a receivership was appointed on date c the receiver has now liquidated most of the property and holds approximately million dollars in bank accounts and real_estate worth approximately million dollars the taxpayer owes over y dollars of federal income and gift_taxes the income taxes were assessed on date d and a notice_of_federal_tax_lien was filed in date e the gift_taxes were assessed on date f and a notice_of_federal_tax_lien was filed in date g you have concluded that the property in the receivership was subject_to a constructive trust for the benefit of the defrauded investors as of the date b restitution order since this trust commenced prior to the tax_assessment against the taxpayer you do not believe that the service can assert a claim for the taxes in the receivership proceeding because at the time the tax_lien arose there was no property of the taxpayer for the lien to attach to discussion if a person liable to pay any_tax neglects to do so after demand a lien arises in favor of the united_states upon all property and rights to property belonging to such person sec_6321 the lien is effective from the time the assessment is made sec_6322 in this case the lien did not arise until after the court ordered that the property be delivered to the investors as restitution accordingly at the time the lien arose the property was no longer property of the taxpayer and the lien could not attach to the property see 881_f2d_1165 2d cir tax_lien does not attach to property which was disgorged and turned over to the receiver prior to assessment thus assuming that all the property administered by the receivership is property which was subject_to the date b restitution order then the property is not subject_to the tax_lien and the service cannot assert a priority based on the tax_lien any property which was not subject_to the date b restitution order may nonetheless be subject_to a constructive trust with the defrauded investors as the beneficial owners based on the principle that title was never acquired by the taxpayer see first national bank of cartersville v united_states 412_fsupp_422 n d ga tax_lien does not attach to property purchased with embezzled funds to establish a constructive trust on particular property the beneficiary of the trust must trace the property to property improperly taken from the beneficiary 778_fsupp_37 d d c the united states’ criminal case against the defendants is premised on facts which would appear to establish a constructive trust with respect to the property at issue gl-808387-00 - however even absent a lien the service could arguably claim a priority pursuant to the federal priority statute u s c a the united_states is entitled to a priority over other claims when a person indebted to the government is insolvent and either the debtor makes a voluntary assignment of property the property of an absent debtor is attached or an act of bankruptcy is committed there is an act of bankruptcy within the meaning of the insolvency statute where the debtor’s property is transferred to a fiduciary in a legal proceeding brought to liquidate the insolvent debtor’s property and pay the debtor’s debts 269_us_483 in general the insolvency statute has been confined to proceedings for the benefit of all creditors such as insolvent decedent’s estates general assignments for the benefit of creditors and general receiverships plumb federal tax_liens 3d ed if prior to insolvency another creditor of the debtor takes title or possession of the property then the priority will not apply 377_us_351 345_us_361 thelluson v smith 15_us_306 in this case an act of bankruptcy triggering the insolvency statute arguably occurred in date b when the order of restitution established the united_states as the fiduciary of the property on the behalf of the defrauded investors assuming that the taxpayer is insolvent then the united_states would have a priority to the property unless the taxpayer was divested of title or possession of the property at the time the insolvency proceeding commenced this of course appears to be the case the taxpayer and his associate were divested of possession of the property at least as early as the forfeiture action initiated in date a thus at least as early as date a the united_states obtained possession of the property and the insolvency statute would no longer have applied to any subsequently initiated proceedings we have considered whether the argument could be made that the transfer of the property to the united_states in date a based on the criminal forfeiture statutes was itself an attachment or act of bankruptcy triggering the federal priority see 960_f2d_1538 11th cir treating levy by service as an act of bankruptcy if debtor was insolvent at the time of seizure however if the government were to make such an argument it is likely that a court would hold that the section priority nonetheless does not apply because the taxpayer never held title to the property which the taxpayer held in a constructive trust on the behalf of the defrauded investors see note supra we also note that if on the other hand an insolvency proceeding for purposes of section was not commenced until the establishment of the receivership in date c it is clear that the taxpayer at that time had neither title nor possession of the property due to the date b restitution order gl-808387-00 - we therefore conclude that the service cannot claim a priority to the property in the receivership based on the tax_lien or the federal priority statute the united_states seized the property pursuant to the criminal forfeiture statutes by date a and the district_court ordered that the property be delivered to the defrauded investors in date b as restitution the taxpayer therefore did not posess any property to which the tax_lien or the federal priority could attach we concur with your conclusion that the service should not file a claim in the receivership proceeding please contact this office at if you have any questions or comments
